Citation Nr: 0422538	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable initial rating for post-
traumatic disc disease of the cervical spine. 

2.  Entitlement to a compensable initial rating for status 
post bilateral discectomy at L5-S1 for disc herniation. 

3.  Entitlement to a compensable initial rating for status 
post arthroscopy with debridement for right elbow 
epicondylitis. 

4.  Entitlement to a compensable initial rating for status 
post arthroscopy with debridement for left elbow 
epicondylitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1980 to June 1982 
and June 1986 through July 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  That decision adjudicated the 
veteran's original claim for disability benefits and, in 
pertinent part, granted service connection for the 
disabilities listed on the first page of the present 
decision, assigning noncompensable (zero percent) evaluations 
for each, effective from the day following his separation 
from active military service.  The issues have been 
characterized to reflect that the veteran has disputed these 
initial disability ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The issues of entitlement to a compensable initial rating for 
post-traumatic disc disease of the cervical spine, and 
entitlement to a compensable initial rating for status post 
bilateral discectomy at L5-S1 for disc herniation, require 
additional development, and will be addressed in the remand 
portion of this decision, below. 


FINDINGS OF FACT

The most recent medical examination of the veteran's elbows 
demonstrated no limitation of motion, pain, weakness, 
fatigue, lack of endurance, instability, or ankylosis.  
 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for status 
post arthroscopy with debridement for right elbow 
epicondylitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
(DCs) 5205-5213 (2003).   

2.  The criteria for a compensable initial rating for status 
post arthroscopy with debridement for left elbow 
epicondylitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5205-5213 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2002 letter, the RO advised the veteran of the 
provisions of the VCAA.  While this letter did not 
specifically inform the veteran of the evidence necessary to 
warrant increased compensation for the disabilities for which 
service connection was ultimately initially granted by the 
August 2002 rating decision, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as 
the claims for increased compensation following the initial 
grant of service connection in the instant case, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).

Nevertheless, the veteran was advised, by virtue of a 
detailed October 2002 statement of the case issued during the 
pendency of this appeal, of the pertinent law and what the 
evidence must show in order to substantiate the claims for 
increased ratings for the service-connected elbow 
disabilities.  The Board therefore believes that appropriate 
notice has been given in this case with respect to the issues 
adjudicated in this decision.  The Board notes, in addition, 
that a substantial body of lay and medical evidence, to 
include clinical reports dated through July 2002, was 
developed with respect to the veteran's claims, and that the 
SOC issued by the RO clarified what evidence would be 
required to establish increased rating for the service-
connected elbow disabilities.    

The Board concludes that the notifications received by the 
veteran with respect to the issues adjudicated herein 
adequately complied with the VCAA and subsequent interpretive 
authority, and that she has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to her 
claims has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims 
for increased ratings for the service-connected elbow 
disabilities, under the VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development with respect to these issues.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

The service medical records (SMRs) reflect diagnoses of 
bilateral epicondylitis, and the veteran underwent bilateral 
arthroscopic debridement of the elbows during service in 
April 2002.  The SMRs show that the procedures were well 
tolerated, and a treatment report dated two months after this 
surgery, in June 2002, showed the veteran reporting that the 
condition in her elbows had improved following the surgery, 
although she still voiced complaints of decreased range of 
motion, soreness, and itching.  Clinical evaluation at that 
time showed motion in the right elbow from -5 to 145 degrees, 
and motion in the left elbow from -10 to 145 degrees.  There 
was tenderness over the lateral epicondyles bilaterally, and 
tenderness over the posterior portals.  There was also was 
some bilateral pain with wrist flexion.  The impression was 
"still inflamed."  It was indicated that the veteran was to 
begin physical therapy for her elbows.   

The most recent examination was conducted in July 2002, at 
which time the clinical evaluation of the elbows demonstrated 
no limitation of motion, pain, weakness, fatigue, lack of 
endurance, instability, or ankylosis.  X-rays of both elbows 
were reported as normal.  Following the examination, the 
physician indicated that the veteran was able to engage in 
her usual occupation and activities of daily living, despite 
all of her orthopedic conditions.  

Based in large part upon the evidence summarized above, the 
August 2002 rating decision granted service connection for 
the postoperative residuals of left and right elbow 
epicondylitis, assigning two separate noncompensable ratings 
under DC 5206 (relating to limitation of forearm flexion).  
In expressing disagreement with this rating, the veteran 
contended that this rating did not take into account the 
significant pain she is experiencing in her elbows, which 
radiates above and below the elbow joints.  She contended 
that this pain interferes with sleep and her ability to 
function at her place of employment.  She stated that she 
takes aspirin or ibuprofen three times a day to ease the 
pain, and believes that each elbow warrants at least a 
10 percent disability rating.  

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The criteria for rating disabilities of the elbow and forearm 
are codified at 38 C.F.R. § 4.71a, DCs 5205-5213.  As 
indicated above, each service-connected elbow disability has 
been rated noncompensable under DC 5206.  A compensable (10 
percent) rating under DC 5206 requires flexion of the forearm 
to be limited to 100 degrees.  As full flexion in each elbow 
was demonstrated upon the most recent examination, a 
compensable rating clearly cannot be granted under DC 5206.  
Moreover, as all the other findings pertaining to the elbow 
were normal at the examination, entitlement to a compensable 
rating is also not warranted under any other potentially 
applicable code codified at DCs 5205-5213.  In making this 
determination, the Board also considered the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Increased 
compensation is not warranted under these principles, 
however, as the physician who conducted the most recent 
examination specifically noted no evidence of pain, weakness, 
fatigue, or lack of endurance in either elbow.  

Based upon the above, the Board finds that the criteria for a 
compensable schedular  rating for either service-connected 
elbow disability is not warranted.  The Board acknowledges 
that the veteran has argued that the symptoms of these 
disabilities include such severe pain such that, at a 
minimum, 10 percent ratings are warranted for each elbow.  
There is, however, no objective medical evidence to support 
such an assertion, and the Board finds the probative value of 
these assertions to be overcome by the more objective 
negative clinical evidence, in particular the reports from 
the most recent examination cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994). 

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating or ratings for her service-connected elbow 
disabilities.  However, upon reviewing the longitudinal 
record in this case, the Board finds that at no time since 
the veteran's separation from service in July 2002 has either 
elbow disability been more disabling than as currently rated. 

Finally, also considered by the Board are the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the Rating Schedule would not adequately 
compensate the veteran for her service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected elbow disabilities is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  As support 
for this determination, the Board notes the conclusion 
following the most recent examination that the veteran is 
able to engage in her usual occupational and non occupational 
activities despite all of her service-connected orthopedic 
disabilities.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

In short, the probative weight of the negative evidence 
exceeds that of the positive.  Accordingly, the claims for 
increased ratings for the service-connected elbow 
disabilities must be denied.  Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to a compensable initial rating for status post 
arthroscopy with debridement for right elbow epicondylitis is 
denied. 

Entitlement to a compensable initial rating for status post 
arthroscopy with debridement for left elbow epicondylitis is 
denied.  


REMAND


During the pendency of this claim and appeal, substantive 
changes have been made to that portion of the Rating Schedule 
that addresses evaluation of the spine.  In 2002, the 
evaluation criteria for Diagnostic Code (DC) 5293, for 
intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (now codified at 38 C.F.R. 
§ 4.71a, DC 5293) (2003)).  The amendment was effective on 
September 23, 2002.  

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.  

Review of the record reveals that the newly amended rating 
criteria were not applied to the claims for a compensable 
initial rating for the service-connected cervical disc 
disease and residuals of a discectomy at L5-S1, and that the 
veteran was not notified of the amended criteria.  Where a 
law or regulation (particularly pertaining to the Rating 
Schedule) changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  In order to avoid any potential prejudice to the 
veteran which would result from initial consideration of 
these criteria by the Board, the RO upon remand below will be 
directed to apply the amended criteria to the claims for 
compensable initial ratings for the service-connected 
cervical disc disease and residuals of a discectomy at L5-S1.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran 
when further action is required on her part. 

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A, (West 2002), and any 
other applicable legal authority with respect to 
the claims for compensable initial ratings for 
cervical disc disease and residuals of a 
discectomy at L5-S1.

2.  The RO should make arrangements for the 
veteran to undergo VA orthopedic and 
neurological examinations to determine the 
nature and extent of disability from her 
service-connected cervical spine disorder and 
residuals of a discectomy at L5-S1.  All 
indicated tests and studies are to be performed.  
The claims folder must be made available to the 
examiner(s) for review in conjunction with the 
examination, and a notation to the effect that 
this review took place should be included in the 
final reports.  The following should be included 
in these reports: 

a.  The range of cervical and lumbar spine 
motion, with notations as to the degree of 
motion at which the veteran experiences pain, 
if any.  The physician(s) should identify and 
completely describe any other current 
symptomatology, including any functional loss 
of the cervical or lumbosacral spine due to 
more or less movement than normal, weakened 
movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or 
atrophy of disuse.  The physicians(s) should 
inquire as to whether the veteran experiences 
flare-ups.  If so, to the extent possible, any 
additional functional loss or limitation of 
motion during such flare-ups should be 
described.  

b.  The physician(s) should indicate the 
presence of intervertebral disc syndrome in 
either the cervical or lumbar spine, and 
report the number of incapacitating episodes 
of any such intervertebral disc syndrome 
identified and their duration in the past 12 
months.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment 
by a physician).

c.  Any tests or studies deemed appropriate to 
determine the presence of any neuropathy 
associated with the service-connected cervical 
spine disability or residuals of a discectomy 
at L5-S1 should be accomplished.  The 
examiner(s) must comment on the degree of 
attacks (moderate or severe) of cervical or 
lumbar intervertebral disc syndrome, whether 
they are recurrent, and whether there is 
intermittent relief from these attacks.  If 
the veteran does not have such attacks, that 
finding should be stated in the reports.  If 
applicable, note any persistent symptoms 
compatible with sciatic neuropathy to include 
characteristic pain and demonstrable muscle 
spasm, absent knee jerk, or other neurological 
findings appropriate to site of the diseased 
disc.  If there is evidence of complete or 
incomplete paralysis of a particular nerve, 
then this too should be noted.  The overall 
degree of neurological impairment in the 
cervical and lumbar spines should be 
separately characterized in terms of either 
mild, moderate, severe, or pronounced.  


3.  Thereafter, the RO should readjudicate the 
veteran's claims for increased initial ratings 
for the service-connected cervical disc disease 
and residuals of a discectomy at L5-S1 under 
both the "old" and revised criteria for rating 
intervertebral disc syndrome and spinal 
disabilities, with application of all other 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
either claim on appeal remains adverse to the 
veteran, she and her representative should be 
furnished a supplemental statement of the case 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence obtained as a 
result of the development requested above, the 
revised criteria for rating intervertebral disc 
syndrome and spinal disabilities, and the VCAA.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



